       Case 4:17-cv-05920-JSW Document 93 Filed 01/22/20 Page 1 of 4



 1   Blair M. Jacobs (admitted pro hac vice)
     blairjacobs@paulhastings.com
 2   Christina A. Ondrick (admitted pro hac vice)
 3   christinaondrick@paulhastings.com
     PAUL HASTINGS LLP
 4   875 15th Street, N.W.
     Washington, District of Columbia 20005
 5   Telephone: 1(202) 551-1700
     Facsimile: 1(202) 551-1705
 6
     Attorneys for Defendant Ciena Corporation
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     OYSTER OPTICS, LLC,                             CASE NO. 4:17-cv-05920-JSW
12

13
                        Plaintiff,                   STIPULATION AND [PROPOSED]
14                                                   ORDER TO RESCHEDULE CLAIM
                                                     CONSTRUCTION TUTORIAL AND
15          vs.                                      CLAIM CONSTRUCTION HEARING
                                                     AS MODIFIED HEREIN
16
     CIENA CORPORATION,
17

18                      Defendant.
19

20

21

22

23

24

25

26

27
28
                                                           STIPULATION TO RESCHEDULE CLAIM
     Case No. 4:17-cv-05920-JSW                                 CONSTRUCTION TUTORIAL AND
                                                               CLAIM CONSTRUCTION HEARING
        Case 4:17-cv-05920-JSW Document 93 Filed 01/22/20 Page 2 of 4



 1           Pursuant to Civil L.R. 6-1 and 6-2, Oyster Optics, LLC (“Oyster”) and Ciena Corporation

 2   (“Ciena”) file this Stipulation requesting that the claim construction tutorial and claim

 3   construction hearing be rescheduled. This request is supported by the attached Declaration of

 4   Christina A. Ondrick.

 5           NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the

 6   parties that:

 7           1.      The claim construction tutorial shall be rescheduled from April 30, 2020 at 10:00

 8   a.m. to May 14, 2020 at 10:00 a.m. or, in the alternative, to May 21, 2020 at 10:00 a.m.; and

 9           2.      The claim construction hearing shall be rescheduled from May 7, 2020 at 10:00

10   a.m. to May 21, 2020 at 10:00 a.m. or, in the alternative, to May 28, 2020 at 10:00 a.m.

11           IT IS SO STIPULATED.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                   STIPULATION TO RESCHEDULE CLAIM
     Case No. 4:17-cv-05920-JSW                      -1-          CONSTRUCTION TUTORIAL AND CLAIM
                                                                             CONSTRUCTION HEARING
       Case 4:17-cv-05920-JSW Document 93 Filed 01/22/20 Page 3 of 4



 1   DATED: January 20, 2019
 2

 3

 4
      By: /s/ Reza Mirzaie                         By: /s/ Blair Jacobs
 5
          Marc A. Fenster                              Blair M. Jacobs
 6        mfenster@raklaw.com                          blairjacobs@paulhastings.com
 7        Reza Mirzaie                                 Christina A. Ondrick
          rmirzaie@raklaw.com                          christinaondrick@paulhastings.com
 8        Paul A. Kroeger                              PAUL HASTINGS LLP
          pkroeger@raklaw.com                          875 15th Street, NW
 9        Neil A. Rubin                                Washington, DC 20005
          nrubin@raklaw.com                            Telephone: (202) 551-1700
10
          RUSS, AUGUST & KABAT                         Facsimile: (202) 551-1705
11        12424 Wilshire Boulevard, 12th Floor
          Los Angeles, CA 90025                        Philip Ou (CA BN 259896)
12        Telephone: 310/826-7474                      philipou@paulhastings.com
          Facsimile: 310/826-6991                      PAUL HASTINGS LLP
13                                                     1117 S. California Avenue
          Attorneys for Plaintiff                      Palo Alto, CA 94304
14
          OYSTER OPTICS, LLC                           Telephone: (650) 320-1800
15                                                     Facsimile: (650) 320-1900

16                                                     Attorneys for Defendant
                                                       CIENA CORPORATION
17

18

19

20

21

22

23

24

25

26

27
28
                                                            STIPULATION TO RESCHEDULE CLAIM
     Case No. 4:17-cv-05920-JSW                  -2-       CONSTRUCTION TUTORIAL AND CLAIM
                                                                      CONSTRUCTION HEARING
Case 4:17-cv-05920-JSW Document 93 Filed 01/22/20 Page 4 of 4
